DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of a perturbation on the first surface or the second surface, wherein the perturbation is defined by a height value and a radius value; and a current source or a voltage source configured to apply a current or a voltage across the first surface and the second surface, and, in response to the current or the voltage being applied, a resulting discharge travels along: a first discharge path in response to being exposed to a high pressure; and a second discharge path in response to being exposed to a low pressure.
Regarding claim(s) 2-14, claims(s) 2-14 is/are allowable for the reasons given in claim(s) 1 because of its/their dependency status from claim(s) 1.
Regarding claim(s) 15, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 15, and specifically comprising the limitation of a perturbation on the cathode surface, wherein the perturbation is defined by a height value and a radius value, and wherein the height value and the radius value of the perturbation are based on an expected range of pressure; and a current source or a voltage source configured to apply a current or a voltage across the anode surface and the cathode surface, and, in response to the current or the voltage being applied, a resulting discharge travels along: a first discharge path in response to being exposed to a high pressure; and a 
Regarding claim(s) 16-18, claims(s) 16-18 is/are allowable for the reasons given in claim(s) 15 because of its/their dependency status from claim(s) 15.
Regarding claim(s) 19, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 19, and specifically comprising the limitation of a perturbation on the cathode surface, wherein the perturbation is defined by a height value and a radius value, and wherein the height value and the radius value of the perturbation are based on an expected range of pressure; and a current source or a voltage source configured to apply a current or a voltage across the anode surface and the cathode surface, and, in response to the current or the voltage being applied, a resulting discharge travels from: the anode surface to a tip of the perturbation on the cathode surface in response to being exposed to a high pressure; and the anode surface to a portion of the cathode surface parallel to the anode surface in response to being exposed to a low pressure, wherein a distance from the anode surface to the tip of the perturbation on the cathode surface is shorter than a distance from the anode surface to the portion of the cathode surface parallel to the anode surface.
Regarding claim(s) 20, claims(s) 20 is/are allowable for the reasons given in claim(s) 19 because of its/their dependency status from claim(s) 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879